\QQ¢:\ \5 .-30\5
§eafcy éene_`\~¢o((m(§¥im*r\cs
(""\"“\M‘\\’\ bian
(Oc\@ S~t'('\ox \ZLY>OS

Ca€z'l»l S+-M~~On RECENED|N

Q`“SH°‘TX` qB"… ' COURT oF chMlNALAPPEALS
APR

Q€".- wR 33,03q-@; 20 2015

_m' at 'JO' (0`8€(5 ` A Abel Acosta, Clerk

_D€¢xr l\/\r. A~c.ag*\~¢_ ; d
`.'D`€&s€' .&Jv`;v\§ +\’\»C €..\'\C,\OSQA Q€,$`oov\$€ ~`~o 5“"1‘€("€'$ Qe()\j ov‘\ \/dv'\“¥ up
"\‘LBC*LS C’°"`\DWS `\v\ °“\'{/\e P\*`\)ove cause +-o `~H\e "\'Mw\e.~.,u~t a § t\o.n\L, \[ou “\C)r jou(` l pmm ">"' 0& S¥‘S"~ou\c_£_ ‘-\r\ ~.\'('\\`S w\\=r%v;(`,

§ \nc,e,re,\ \/t ,

S‘F>
Q'\op\€c,ox\+ P\~e 54

NU. 61395-A

EX PARTE § IN THE DIBTRICT CUURT

§ DF BRAZDRIA EUUNTY, TEXAS

SEAREY EENE HULLAND § 23rd JUDIEIAL DISTRIET

APPLIBENT'S.RESPUNSE TD STATE'S REPLY TU
PETITIDN FUR URIT UF HAEEAS CDRPUS

\ Applicant believes that the court will Find that the State
has not directly addressed the grounds of the Applicant's writ of
Habeas Eorpus nor have they provided ample proof that Applicant's
conviction is not defective and would submit the FJllouing:

I.

Applicant urges this Honorable.Eourt to request the Blerk's
record and the Reporter's record for Eause No..61622 as well as the
Reporter's record for the above cause. without these records,`the!
Court cannot accurately address the grounds submitted by Applicant
in this cause.

II.

ln ground one, Applicant claims a jurisdictional defect
because he was convicted in a court he did nat appear in. The
State claims that local rules alluded them to transfer jurisdiction.
Homever, if Applicant was convicted in the 25rd District Eourt and
that court holds jurisdiction, why has the lhgth District Ecurt
replied to Applicant‘s_writ of Habeas Eorpus? The question of
jurisdiction is not clear=

III.

In Applicant's second ground, Applicant argues that his plea
was involuntary because the indictment did not accurately reflect
his role in the crime. All parts of.the indictment must be true.

A review of the transcripts for both causes on May 12, 2010 should

reveal that Judge Robert May questioned State's counsel with regard
to Applicant's role in the crime at which time Eounsel replied that
Applicant did not cause the bodily injury. -The State proceeded
despite knowing that the indictment was inaccurate. Eventhough
Applicant can be charged as a party to the crime, the indictment
must reflect his role in the crime.

IV.

In his third groundj Applicant claims a double jeopardy viola-
tion. As seen in Applicant's exhibit of the docket sheet for cause
no. 61622, Applicant was called`into the 1h9th District Court on
May 12, 2010. Two cause numbers were still active. Judge Robert
May questioned State's counsel with regard to Applicant's role in
the crime. The State accurately states that no jury was impaneled
and no witnesses were called. However, this was a plea hearing.

By questioning State‘s counsel about the indictments, the court

makes Btatejs counsel a witness and attaches jeopardy to both causes.
ln Brown v. State 900 B.M;'Zd 005, 007 (1995) it states, 'A person

is placed in jeopardy of life or liberty at the moment jeopardy
attaches to a charge, and if prosecutor subsequently dismisses that
charge, the State loses the opportunity to try that charge forever...
The timing of the State's abandonment of the count or charge is thus
crucial in determining whether the State preserved its right to
subsequently prosecute defendant for that offense.' lf the State
dismissed the charge on Cause No. 61622 in court on May 12, 2010
after entering the court room and questioning State's counsel and

prior to prosecuting Eause No. 61095, then a double jeopardy viola-

_tion occurred.

 

CUNELUSIUN

MHEREFURE PREMISES EUNSIDEREDy Applicant prayerfully requests_
this Honorable Court to review all of the court records for Eause
Nos. 61622 and 61095 to accurately appraise Applicant's request for
an out-of~time appeal via Habeas Corpus. Applicant requests that

the Court grant relief as requested.

Respectfully Submitted,

 

5earcy Eene Holland #1647165

Applicant Pro Se
Lynaugh Unit

1090 B. Highway 2037
Ft. Stockton, TX 79735

CERTIFIEATE 0F SERVICE
I certify that a true copy of the foregoing instrument was
mailed to Eounsel fior the State, David Bosserman, Asst. District

Attorney, 111 E. Locust, Suite AUBA, Angleton, TX 77515.